Citation Nr: 0736259	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  89-08 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disorder, on 
a direct basis, or as residual to exposure to Agent Orange.

2.  Entitlement to service connection for a throat disorder, 
on a direct basis, or as residual to exposure to Agent 
Orange.

3.  Entitlement to service connection for a gastrointestinal 
disorder, on a direct basis, or as residual to exposure to 
Agent Orange.

4.  Entitlement to service connection for a psychiatric 
disorder, including post-traumatic stress disorder (PTSD), on 
a direct basis, or as residual to exposure to Agent Orange.

5.  Entitlement to service connection for a liver disorder, 
on a direct basis, or as residual to exposure to Agent 
Orange.

6.  Entitlement to service connection for diabetes mellitus, 
on a direct basis, or as residual to exposure to Agent 
Orange.

7.  Entitlement to service connection for a chronic headache 
disorder, on a direct basis, or as residual to exposure to 
Agent Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to May 1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the San Juan, Puerto Rico, 
and St. Petersburg, Florida, Regional Offices (ROs) of the 
United States Department of Veterans Affairs (VA).  In rating 
decisions dated in May 1986 and October 1987, the RO denied 
service connection for a skin disorder, a throat disorder, 
and a gastrointestinal disorder.  In a March 1994 rating 
decision, the RO denied service connection for a psychiatric 
disorder and a liver disorder.  In a January 2003 rating 
decision, the RO denied service connection for diabetes 
mellitus.

The veteran had also appealed the RO's denial, in the January 
2003 rating decision, of service connection for near 
continuous thirst and dehydration.  In a July 2007 hearing 
before an Acting Veterans Law Judge, the veteran explained 
that the thirst and dehydration claim involved the same 
disorder as the throat disorder claim.  The veteran agreed 
that the symptoms of thirst and dehydration should be 
considered as part of the throat disorder claim, and not as a 
separate claim.

The Board remanded the case in December 1989, October 1995, 
and November 2000.  In the November 2000 remand, the Board 
included service connection for a chronic headache disorder 
among the issues.

The issues of service connection for a skin disorder, a 
throat disorder, a gastrointestinal disorder, and a chronic 
headache disorder are addressed in the REMAND portion of the 
decision below, and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran was exposed to Agent Orange during a service 
training operation at Luquillo, Puerto Rico, in 1966.

2.  The veteran's mental disorders, diagnosed as PTSD and 
depression, arose many years after service.

3.  Mental health professionals have not linked diagnoses of 
PTSD to any traumatic experience during the veteran's 
service.

4.  The veteran has not been diagnosed with any liver 
disorder.

5.  The veteran has been diagnosed with Type II diabetes 
mellitus.




CONCLUSIONS OF LAW

1.  The veteran's mental disorders, diagnosed as PTSD and 
depression, were not incurred or aggravated in service, and 
are not attributable to events in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2007).

2.  No liver disorder was incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.

3.  The veteran's Type II diabetes mellitus was incurred in 
service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 
3.307, 3.309(e) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection and Herbicide Exposure

The issues before the Board are the veteran's claims for 
service connection for several disorders.  For each of those 
disorders, the veteran is seeking service connection either 
on a direct basis, as incurred in service, or as having 
developed as result of exposure during service to the 
herbicide Agent Orange.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107.

Under certain circumstances, service connection for specific 
diseases may be presumed if a veteran was exposed during 
service to certain herbicides, including Agent Orange.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  If a veteran 
was exposed to Agent Orange or another herbicide agent, 
service connection for any of the conditions listed under 38 
C.F.R. § 3.309(e) will be presumed if the condition becomes 
manifest to a degree of 10 percent disabling or more.  
Certain specified diseases must become manifest within one 
year after the last date on which the veteran was exposed to 
an herbicide agent during service in order for service 
connection to be presumed.  38 C.F.R. §§ 3.307(a)(6), 
3.309(e).

A veteran who served on active duty in the Republic of 
Vietnam during the period from January 9, 1962 to May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during service.  38 C.F.R. § 3.307(a)(6)(iii).  In 
this case, the veteran did not serve in Vietnam.  VA will not 
presume that he was exposed to an herbicide.  Instead, VA 
will consider his claim of herbicide exposure based on the 
available evidence.

The veteran reports that he served in Panama, and that he and 
others in his unit were sent to participate in training 
exercises in Puerto Rico, in the El Yunque forest, in the 
Luquillo (alternate spelling Loquillo) region, for a period 
of about 50 days, beginning in or about November 1966.  He 
states that while he was there he saw substances being 
sprayed out of airplanes and helicopters.  He relates that 
during that period he became ill, and was hospitalized at a 
service hospital for a few days.

A fellow veteran, Mr. W. M.-T., has provided corroboration of 
the veteran's account.  At a November 1994 hearing at the RO, 
and in a May 2007 affidavit, Mr. M.-T. reported that he had 
served with the veteran in Panama and in the training 
exercises at El Yunque, Puerto Rico.  Mr. M.-T. reported that 
while he was at El Yunque he saw airplanes spraying 
substances.  Mr. M.-T. stated that he was a medic.  He 
reported that he was present on the day in November 1966 when 
the veteran became sick, with dizziness, vomiting, and loss 
of consciousness.  Mr. M.-T. stated that he on the crew of 
medics who assisted the veteran and got him into an ambulance 
jeep to be taken to a service hospital.

The veteran's service records document that in 1965 to 1967 
he was in the United States Army, HHC 4th Battalion, 20th 
Infantry, at Fort Clayton, in the Panama Canal Zone.  The RO 
requested information from the United States Army and Joint 
Services Records Research Center (JSRRC) to confirm the 
veteran's reported temporary duty in Puerto Rico.  In 
February 2006, JSRRC responded that unit historical reports 
show that elements of the 4th Battalion, 20th Infantry were 
sent to participate in a joint training operation in Luquillo 
Forest in Puerto Rico, with approximate dates of November 7 
to December 17, 1966.

The veteran's service medical records include records of 
treatment of the veteran at a United States Naval Station 
hospital from November 20 to 22, 1966.  The treatment records 
indicate that the veteran was assigned to training at El 
Yunque, and had been admitted with a three day history of 
lower abdominal discomfort, with constant pain and periods of 
cramping.  On discharge, the treating practitioner's 
diagnosis was acute viral enteritis.

The veteran's military records, including the November 1966 
service hospital records, and the Army historical records, 
confirm the reports of the veteran and Mr. M.-T. that the 
veteran was stationed at the El Yunque/Luquillo forest for 
the training operation in late 1966.

The veteran has submitted several newspaper articles in 
support of his contention that he was exposed to Agent Orange 
during the training at El Yunque.  Two 1995 articles from 
newspapers from cities in Puerto Rico indicate that Agent 
Orange was tested at El Yunque in the 1960s.  The source for 
one article was a medical school professor who stated that he 
had supervised the testing.  The other article reports the 
account of a government environmental official who confirmed 
the testing.  Articles from two Puerto Rico newspapers in 
February 2004 report that the United States Department of 
Defense (DoD) confirmed the testing of Agent Orange in Puerto 
Rico, including aerial spraying of Agent Orange in Luquillo 
in 1966.  Some of the articles that the veteran submitted 
also report that experiments with radioactive material were 
performed at El Yunque in the 1960s.  At an August 1995 
hearing before a Veterans Law Judge, the veteran indicated 
that he was not raising a claim for service connection for 
disorders incurred as a result of exposure to radiation.

The RO contacted several government agencies that hold and 
research military records.  The agencies contacted were 
unable to find any record of Agent Orange use in Puerto Rico 
in 1966.  According to the VA Agent Orange Review, Vol. 22, 
No. 2, July 2006, published at www.va.gov/agentorange, in 
mid-2005, DoD provided VA with a partial list of locations 
outside of Vietnam where Agent Orange and other herbicides 
were used, stored, tested, or transported, along with the 
dates of those activities.  The Report on DoD Herbicides 
Outside of Vietnam, also published at www.va.gov/agentorange, 
is a table listing those locations and dates.  That report 
includes the information that at Loquillo, Puerto Rico, in 
April 1966 and October 1966, Agent Orange was used in field 
tests performed by means of aerial application.

The veteran served in the training at Luquillo in and around 
November 1966.  While they were there, the veteran and Mr. 
M.-T. saw aircraft spraying substances.  DoD reports having 
aerially sprayed Agent Orange for testing purposes at 
Luquillo in October 1966.  The evidence indicates that the 
veteran served in a location where, and around the time when, 
Agent Orange was aerially sprayed.  Based on the evidence, 
the Board concedes that the veteran was exposed to Agent 
Orange during his service at Luquillo in 1966.

Psychiatric Disorder

Certain chronic disabilities, including psychoses, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309.  PTSD is a psychiatric disorder that 
develops as a result of traumatic experience.  It is possible 
for service connection to be established for PTSD that 
becomes manifest after separation from service.  In order for 
such a claim for service connection for PTSD to be 
successful, there must be: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  Mental disorders, including 
depression and PTSD, are not included in the conditions, 
listed at 38 C.F.R. § 3.309(e), for which service connection 
may be presumed based on herbicide exposure.

The veteran's service medical records do not show any 
complaints or findings of mental disorders.  Post-service 
medical records do not reflect any mental health complaints 
or treatment prior to the 1990s.  In 1993, the veteran raised 
a claim for service connection for a psychiatric disorder.  
In a November 1994 hearing before an RO official, the veteran 
reported that he was nervous, and had difficulty sleeping.  
He stated that he had felt nervous since separation from 
service.  He indicated that he had first sought mental health 
treatment a number of years after service, possibly in the 
1980s, and that he had been receiving outpatient mental 
health treatment from a non-VA facility since 1992 or 1993.  
He related that he was currently taking Mellaril and Pamelor, 
prescribed by treating practitioners.

On VA mental health examination in December 1994, the veteran 
described symptoms of anxiety and intranquility.  He reported 
that he felt restless at times, and could not sleep unless he 
took prescribed Mellaril and Pamelor.  The examiner found 
that the veteran was coherent and logical, with an adequate 
affect, and a somewhat anxious mood.  The examiner's 
diagnosis was anxiety disorder.  The examiner expressed the 
opinion that there was not a relationship between the 
veteran's neuropsychiatric condition and his exposure to 
Agent Orange.

In August 1995, private psychiatrist L. C.-R., M.D., wrote 
that she had first seen the veteran in December 1994.  Dr. 
C.-R. reported that the veteran complained of insomnia, 
irritability, anxiety, sadness, and auditory and visual 
hallucinations.  Dr. C.-R. found that the veteran had 
illogical thought production, multiple somatic delusions, and 
obsessive ideas.  Dr. C.-R. provided a diagnostic impression 
of PTSD.

In an August 1995 hearing before a Veterans Law Judge, the 
veteran reported that he took medication for a mental 
disorder.  He indicated that his mental disorder caused him 
to get lost, so he had given away his car and stopped 
driving.  He stated that he had periods of depression, and 
that he had decreased psychomotor activity.

The claims file contains records of VA outpatient mental 
health treatment of the veteran in 1997 to 2006.  In 1998, 
the veteran reported having been depressed for a year, since 
having witnessed the killing of his son, who was a police 
officer.  The veteran also reported having panic attacks, 
fear of open spaces, and frequent distressing recollections 
of the killing.  Treating practitioners initially listed a 
diagnosis of anxiety disorder.  Later in 1998, practitioners 
listed the diagnoses as major depressive disorder and PTSD.  
From 1999 forward, practitioners no longer listed PTSD as a 
diagnosis, and have instead showed a diagnosis of major 
depressive disorder or of depression.

In July 2007, the veteran had a hearing before an Acting 
Veterans Law Judge.  The veteran related that he was under VA 
psychiatric treatment, and that he had been diagnosed with 
PTSD.  He reported that during service he had served as a 
field wireman, and that he had not served in combat.  He 
stated that he had served mostly in Panama, with a period of 
special training in Puerto Rico.  He indicated that on one 
occasion, during training in Panama, a mortar round had hit 
very near him.  He stated that he had stress and nightmares 
related to that incident, and that he frequently relived the 
incident.

There is no contemporaneous evidence that the veteran had 
symptoms of a mental disorder during service or within 
several years after service.  When Dr. C.-R. diagnosed the 
veteran's condition as PTSD in 1995, she did not indicate 
what traumatic experience had led to the veteran's PTSD.  Her 
report therefore did not provide any link between the PTSD 
diagnosis and any claimed in-service stressor.  In 1998, VA 
mental health practitioners diagnosed the veteran with PTSD 
following the killing of the veteran's son.  Treatment notes 
from that period do not reflect any reports of traumatic 
experiences during the veteran's service.  Thus, the VA 
treatment records provide no link between PTSD and any in-
service stressor.

The veteran did not report having had a traumatic experience 
during service until the 2007 Board hearing, when he stated 
that a mortar round had landed near him during training in 
Panama.  At that time, he stated that he relived that 
incident, and had nightmares about it.  His 2007 report of 
ongoing psychological symptoms related to a traumatic 
experience during service is in conflict with his silence 
regarding such history and symptoms during mental health 
treatment in the 1990s.  In any case, in the absence of 
medical evidence linking current PTSD to an in-service 
stressor, the preponderance of the evidence is against 
service connection for PTSD.

In the most recent several years, treating mental health 
practitioners have diagnosed the veteran's disorder as 
depression.  There is no evidence that the veteran's 
depression began during service, or can otherwise be 
attributed to service.  No medical or mental health 
professional has supported a link between the veteran's 
current mental disorder and his Agent Orange exposure, and 
one examiner specifically stated that there was no evidence 
of such a link.  Based on the preponderance of the evidence, 
then, the Board denies the claim for service connection for a 
psychiatric disorder, to include PTSD and depression.

Liver Disorder

The veteran's service medical records are silent for 
complaints or findings involving the liver.  Liver disorders 
are not included in the conditions, listed at 38 C.F.R. § 
3.309(e), for which service connection may be presumed based 
on herbicide exposure.  In a November 1993 statement, the 
veteran requested a liver test, expressing concern that 
exposure to Agent Orange had affected his liver.

In the July 2007 hearing, the veteran reported that in the 
1980s, during treatment at a VA Medical Center (VAMC) in 
Puerto Rico, he had been informed that he had hepatitis B.  
He reported that he currently experienced fatigue.  He stated 
that he currently received treatment for his liver condition 
at the VAMC in Tampa, Florida.

The claims file contains records of VA outpatient of the 
veteran in 1986 for skin disorders.  Those records are silent 
with regard to the condition of the veteran's liver, as are 
records of VA medical treatment of the veteran in 1990 to 
1993.  In VA Agent Orange medical examinations in December 
1994, the veteran's liver was not palpable.  Liver function 
tests were planned, but the examination reports do not 
include any test results.

The claims file contains records of VA medical treatment of 
the veteran in 1996 to 2006.  In November 2000, the veteran 
was noted to have liver inflammation, and it was reported 
that hepatitis C screening was done.  The treatment records 
do not indicate the results of that screening.  In January 
2003, a primary care physician noted a question of a history 
of liver disease.  The physician requested hepatitis C 
testing and liver function testing.  There is no record of 
the results of such testing.

While questions of a possible liver disorder have been raised 
on a number of occasions, there is no medical evidence that 
the veteran has ever been diagnosed with a liver disease, or 
that he currently has any liver disorder.  In the absence of 
a showing of a current liver disorder, the claim for service 
connection for a liver disorder must be denied.

Diabetes Mellitus

Type 2 diabetes, or Type II diabetes mellitus, is one of the 
conditions, listed at 38 C.F.R. § 3.309(e), for which service 
connection may be presumed based on herbicide exposure.  If a 
veteran was exposed to Agent Orange or another herbicide 
agent, service connection for that type of diabetes will be 
presumed if the condition becomes manifest to a degree of 10 
percent disabling or more at any time after service.  38 
C.F.R. §§ 3.307(a)(6), 3.309(e).

The Board has conceded that the veteran was exposed to Agent 
Orange during service, as that herbicide was tested by aerial 
spraying at Luquillo, Puerto Rico, in late 1966, during or 
around the time the veteran was there participating in 
training operations.  VA medical records show that the 
veteran has been diagnosed with Type II diabetes mellitus, 
and has been under treatment for that disease since at least 
2001.  The Board presumes that the veteran's diabetes 
resulted from the Agent Orange exposure, and grants service 
connection for his diabetes.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.  The notice 
requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  The notice must be provided to a claimant before 
the initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App.112 (2004).  The notice requirements 
may be satisfied if any errors in the timing or content of 
such notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

In the present case, the unfavorable RO decision that is the 
basis of this appeal was already decided and appealed prior 
to the enactment of the current section 5103(a) requirements 
in 2000.  Where, as here, the § 5103(a) notice was not 
mandated at the time of the initial RO decision, VA did not 
err in not providing such notice.  Rather, the appellant has 
the right to a content complying notice and proper subsequent 
VA process.  Pelegrini, 18 Vet. App. at 120.  The RO provided 
the appellant with notice in August 2002, September 2002, May 
2005, and June 2006, subsequent to the initial adjudication.  
Thereafter the claims were readjudicated in May 2006.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The veteran has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

With respect to the claims that the Board is presently 
deciding, VA has obtained service medical records, assisted 
the veteran in obtaining evidence, afforded the veteran 
physical examinations, obtained medical opinions as to the 
etiology of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to those issues have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  VA has 
substantially complied with the notice and assistance 
requirements, and the veteran is not prejudiced by a decision 
on those claims at this time.


ORDER

Entitlement to service connection for a psychiatric disorder, 
including PTSD and depression, is denied.

Entitlement to service connection for a liver disorder is 
denied.

Entitlement to service connection for Type II diabetes 
mellitus is granted.


REMAND

The veteran reports that he has a chronic skin disorder that 
began during service.  He contends that the skin disorder 
developed as result of exposure in service to Agent Orange.  
During service, in 1967, the veteran had outpatient treatment 
on two occasions for skin disorders, including a rash on the 
neck and lesions on the lower lip.  The veteran reports that 
he had treatment for a skin disorder soon after separation 
from service, but that records of that treatment are not 
available.  Private and VA medical records dated from 1983 
through the 1990s include reports of rashes and lesions, with 
various diagnoses.  In 1986, a private physician wrote that 
the veteran had dermatosis that was probably secondary to 
Agent Orange.

The skin disorders for which service connection is presumed 
based on herbicide exposure are porphyria cutanea tarda, 
chloracne, or other acneform disease consistent with 
chloracne.  38 C.F.R. § 3.309(e).  Those skin disorders must 
become manifest within one year after the last date on which 
the veteran was exposed to an herbicide agent during service 
in order for service connection to be presumed.  38 C.F.R. §§ 
3.307(a)(6), 3.309(e).

The medical records that address the veteran's skin disorders 
do not show any diagnoses of porphyria cutanea tarda, 
chloracne, or other acneform disease consistent with 
chloracne.  One private physician supported a link between 
the veteran's skin disorder, described as dermatosis and 
Agent Orange, but that physician did not explain his opinion.  
The Board will remand the issue for a new VA dermatology 
examination, with review of the file.  See 38 C.F.R. 
§ 3.159(c)(4).  The examiner should be asked to clarify the 
diagnosis of current disorders, to include whether porphyria 
cutanea tarda, chloracne, or other acneform disease 
consistent with chloracne is present.  The examiner should 
provide an opinion as to the likelihood that current skin 
disorders represent a continuation of the skin problems 
treated during service.

The veteran contends that he has a throat disorder that began 
in service, and may have been caused by Agent Orange 
exposure.  He reports that he has chronic problems with his 
throat, including frequent throat infections, dryness of 
throat, chronic thirst, and dehydration.  His service medical 
records do not show any treatment for throat symptoms; but he 
marked yes for a history of ear, nose, or throat trouble on a 
medical history report completed in March 1967 for separation 
from service.  Private medical records reflect findings of 
tonsillitis and pharyngitis in the early 1980s.  In 1986, a 
private physician who treated the veteran indicated that the 
veteran had recurrent pharyngitis, and opined that this was 
probably secondary to exposure to Agent Orange.  On VA 
medical examination in December 1994, the examiner found 
allergic rhinopharyngitis and recurrent tonsillitis.

Tonsillitis and pharyngitis are not included among the 
conditions, listed at 38 C.F.R. § 3.309(e), for which service 
connection may be presumed based on herbicide exposure.  For 
service connection to be established for those disorders, 
there must be direct evidence that the condition developed as 
a result of herbicide exposure during service, or direct 
evidence that the condition was incurred or aggravated in 
service.

The brief statement by the physician in 1986 provides too 
little information or explanation to establish a link between 
pharyngitis and herbicide exposure.  The Board will remand 
the issue for a new examination, with an opinion as to the 
likelihood that recurrent tonsillitis, pharyngitis, or other 
throat disorders are related to herbicide exposure or are 
otherwise related to service.  See 38 C.F.R. § 3.159(c)(4).  

The veteran contends that he has a chronic gastrointestinal 
disorder that began during service, and may be related to 
Agent Orange exposure.  The veteran had hospital treatment 
during service in November 1966 for abdominal pain and 
cramping, diagnosed as acute viral enteritis.  In a March 
1967 medical history for separation from service, the veteran 
checked yes for a history of frequent indigestion.  Records 
of VA medical treatment of the veteran in the 1990s and 2000s 
include an ongoing diagnosis of gastroesophageal reflux 
disease (GERD).
GERD is not included among the conditions, listed at 
38 C.F.R. § 3.309(e), for which service connection may be 
presumed based on herbicide exposure.

In an August 1995 hearing before a Veterans Law Judge, the 
veteran reported that he had received treatment for stomach 
symptoms soon after separation from service, at the municipal 
hospital in Fajardo, Puerto Rico.  In remands issued in 
October 1995 and November 2000, the Board instructed the RO 
to seek records of the treatment identified by the veteran.  
In the 2000 remand, the Board instructed the RO to consult 
telephone directories and other sources to find contact 
information for doctors or hospitals.  The claims file does 
not contain documentation that the RO attempted to identify 
and locate the municipal hospital in Fajardo.  Internet 
sources reveal at least one existing hospital in Fajardo.  A 
remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  Thus, the Board must remand 
the issue again with instructions that the RO contact the 
hospital in Fajardo to seek information regarding the status 
of the municipal hospital that was in Fajardo in 1967, and to 
make efforts to obtain records of treatment of the veteran.

The veteran did not include a headache disorder in his 1986 
claim for service connection and compensation.  In a March 
1990 statement, the veteran reported that he had been 
suffering from chronic headaches since becoming ill and 
receiving hospital treatment in service in November 1966.  He 
has also mentioned chronic headaches in other statements in 
support of his claims, and in the course of medical 
treatment.  The RO has not addressed a claim for service 
connection for a headache disorder in its rating decisions on 
the veteran's claims.  In a November 2000 remand, the Board 
included among the issues listed entitlement to service 
connection for a chronic headache disorder, on a direct 
basis, and as residual to exposure to Agent Orange.

It is not clear from the record whether the veteran intended 
to raise a claim for service connection for a chronic 
headache disorder.  On remand, the RO should ask the veteran 
whether he is seeking service connection for a headache 
disorder.  If the veteran indicates that he is seeking 
service connection for a headache disorder, the RO should 
take the appropriate steps to develop and adjudicate that 
claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran for 
a VA dermatology examination.  The 
examiner must be provided with the 
veteran's claims file for review.  After 
examining the veteran and reviewing the 
claims file, the examiner should provide a 
diagnosis for each current skin disorder.  
In particular, the examiner should 
indicate whether the veteran has porphyria 
cutanea tarda, chloracne, or other 
acneform disease consistent with 
chloracne.  With respect to each current 
skin disorder, the examiner should express 
an opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that the current disorder has 
continued since service, or is otherwise 
causally related to service.

2.  The RO should schedule the veteran for 
a VA otolaryngology (ENT) examination for 
address the likely etiology of any chronic 
throat disorder.  The examiner must be 
provided with the veteran's claims file 
for review.  After examining the veteran 
and reviewing the claims file, the 
examiner should provide an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that 
any chronic or recurrent tonsillitis, 
pharyngitis, or other throat disorder is 
otherwise causally related to service, to 
include any relationship to the veteran's 
exposure during service to Agent Orange.

3.  The RO must seek records of treatment 
of the veteran at the municipal hospital 
in Fajardo, Puerto Rico, from 1967 to the 
present.  The search for records should 
include contacting Hospital San Pablo del 
Este, Avenida General Valero, P.O. Box 
1028, Fajardo, Puerto Rico 00738.  The RO 
should ask the administration of that 
hospital whether it has, or knows the 
location of, records from the municipal 
hospital that was operating in Fajardo in 
1967.  The RO's requests for information 
and the responses received should be 
documented and associated with the claims 
file.

4.  The RO should ask the veteran whether 
he is seeking service connection for a 
chronic headache disorder.  If the veteran 
indicates that he is seeking service 
connection for a headache disorder, the RO 
should take the appropriate steps to 
develop and adjudicate that claim.

5.  After completion of the above, the RO 
should review the expanded record and 
determine if the veteran's claims can be 
granted.  If any claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the veteran an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





			
  F. JUDGE FLOWERS                                  M. W. 
GREENSTREET
          	Veterans Law Judge                                      
Veterans Law Judge
          Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals










 Department of Veterans Affairs


